UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 13, 2007 HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-09764 (Commission File Number) 11-2534306 (IRS EmployerIdentification No.) 1101 Pennsylvania Avenue, N.W., Suite 1010 Washington, D.C.20004 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (202) 393-1101 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 13, 2007, Gina Harman resigned from her position as director of Harman International Industries, Incorporated (the “Company”), effective immediately. On August 13, 2007, following Ms. Harman’s resignation, the Board of Directors (the “Board”) of the Company appointed Dinesh Paliwal to serve as a director and fill the vacancy created by Ms. Harman’s resignation.As previously announced, the Board appointed Mr.Paliwal to the positions of President, Chief Executive Officer and Vice Chairman of the Company, effective July 1, 2007.The terms of Mr.Paliwal’s letter agreement and other arrangements with the Company were disclosed on a Form8-K of the Company filed on May9, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED By:/s/ Sandra B. Robinson Sandra B. Robinson Vice President – Financial Operations and Chief Accounting Officer Date:August 20, 2007
